El Juez Asociado Sk. Wole,
después de exponer los liecbos anteriores, emitió la siguiente opinión del Tribunal.
Aceptando los fundamentos de beclio y de derecho de la resolución apelada,
Fallamos: que debemos confirmar y confirmamos la reso-lución dictacra por la Corte de Distrito de Mayagüez en 21 de Diciembre de mil novecientos tres, denegando el requerí-*400miento solicitado contra Don Eafael Blanes por Don José Rafael Vails, con las costas del recurso al apelante; y, con devolución de los autos originales, remítase copia certificada de esta resolución á diclia Corte de Distrito.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández, Figneras y MacLeary.